Richard B. Adkisson, Chief Justice. Appellee, Strong School District, was two days late in giving appellant, Frisby, a teacher for the District, notice of nonrenewal of her teaching contract for the 1982-83 school year pursuant to Ark. Stat. Ann. § 80-1304 (Repl. 1980). On July 23, 1982, appellant filed suit for a Writ of Mandamus to compel members of appellee school board to issue a teaching contract to her for the 1982-83 school year. On June 10, 1983, the trial court dismissed the case, finding that the 1982-83 school year was complete and, therefore, the request for mandamus was moot. The sole issue on appeal is whether the trial court erred in holding the request for mandamus was moot. We affirm. A case becomes moot when any judgment rendered would have no practical legal effect upon a then existing legal controversy. It is the duty of the courts to decide actual controversies which can be carried into effect. Burgess, Judge v. Four States Mem. Hosp., 250 Ark. 485, 465 S.W.2d 693 (1971); Kirk v. North Little Rock Sp. Sch. Dist., 174 Ark. 943, 298 S.W. 212 (1927). Since the 1982-1983 school year was over by the time of trial, appellant’s request for a Writ of Mandamus to compel the school board to hire her for the 1982-1983 school year was indeed a moot issue. Ark. Stat. Ann.§ 33-106 (Repl. 1979) states that a date for a hearing on a writ of mandamus must be fixed “no longer than seven (7) days” after “the written application of the petitioner.” Appellant, however, failed to request that a hearing be set within the statutory time period and thereby failed to preserve her issue from being rendered moot. Appellant also argues that she had a continuing contract and that the untimely notice of nonrenewal for the 1982-1983 school year was not sufficient to operate as a notice of nonrenewal for the 1983-1984 school year and therefore she was entitled to mandamus on June 10,1983, for the 1983-1984 school year. This argument is without merit. The untimely notice of nonrenewal given for the 1982-1983 school year was, nevertheless, sufficient notice of non-renewal for the 1983-1984 school year. Marion Co. Rur. Sch. Dist. I v. Rastle, 265 Ark. 33, 576 S.W.2d 502 (1979). Affirmed. Purtle and Hollingsworth, JJ., dissent.